     Case: 1:19-cr-00322 Document #: 84 Filed: 08/19/20 Page 1 of 1 PageID #:315

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00322
                                                         Honorable Robert M. Dow Jr.
Edward M. Burke, et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, August 19, 2020:


        MINUTE entry before the Honorable Robert M. Dow, Jr. as to Edward M. Burke
(1): Defendant Burke's unopposed motion for leave to file oversized briefs and to file
sealed documents [82] is granted. Counsel are directed to confer and to submit to the
Courtroom Deputy a proposal (agreed, if possible) on page limits and deadlines for the
briefing on Defendant's motions. The Court agrees that in ordinary circumstances in
camera submission of the materials referenced in paragraph 6 of the motion likely would
be sufficient, but due to the extent to which counsel and the Court will need to work
remotely during the pandemic, sealed electronic filings will allow for more efficient
preparation of the briefs and rulings and are equally protective of the materials. Counsel
also are given leave to publicly file their motions, responses, and replies (along with
supporting materials) with redactions and to file unredacted versions under seal. Notice of
motion date of 8/20/2020 is stricken and no appearances are necessary on that date. On the
Court's own motion, due to the continuing use of the "A" and "B" calendar in this District
to promote social distancing, the telephone status hearing set for 9/1/2020 is stricken and
reset to 9/2/2020 at 9:45 a.m. Participants should use the Court's toll−free call−in number
877−336−1829, conference access code is 6963747. Mailed notice (cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
